By the Court.*
The case of Fellows and Hawes a. Niver (18 Wend., 563) is decisive of this case. In that case the court held that, the defendant having pleaded to the merits, he had waived the irregularity, and admitted that the plaintiffs were recti in cu/ria. The statute in relation to the appointment of guardians for infant parties, when that case was decided, was substantially the same as provided by the Code of Procedure.
Order appealed from reversed, with $10 costs.

 Present, J. C. Smith, Wells, and E. Darwin Smith, JJ.